UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1049


CALVIN L. SMITH,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security, in his
official capacity,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:11-cv-00168-RBS-FBS)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin L. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Calvin   L.   Smith   appeals    the   district     court’s    order

dismissing     his     complaint    against   the    Commissioner    of     Social

Security for failure to state a claim.                   We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                Smith v. Astrue, No.

4:11-cv-00168-RBS-FBS (E.D. Va. Dec. 30, 2011).                   We also deny

Smith’s motion to expedite and motion for oral argument, as the

facts   and    legal    contentions    are    adequately    presented     in   the

materials     before     the   court   and    argument    would   not   aid    the

decisional process.



                                                                        AFFIRMED




                                        2